FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      August 12, 2021

                                   No. 04-21-00110-CV

              IN RE GREAT PLAINS MANAGEMENT CORPORATION,

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI19936
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
        The Appellee, Cynara Dolphy-Budd’s Second Motion for Extension of Time to File Brief
is hereby GRANTED. Time is extended until August 25, 2021.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court